





CITATION: R. v. Pugliese, 2011 ONCA 583



DATE: 20110909



DOCKET: C53547



COURT OF APPEAL FOR ONTARIO



Rosenberg, MacPherson and Epstein JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Nicholas Pugliese



Appellant



Jeffrey Langevin, for the appellant



Amber Pashuk, for the respondent



Heard and endorsed: September 7, 2011



On appeal from conviction entered by Justice D. Kent Kirkland
          of the Ontario Court of Justice dated January 11, 2011.



APPEAL BOOK ENDORSEMENT




[1]

We agree with the parties that the reasons are insufficient and that the
    convictions cannot stand. However, that inadequacy of reasons does not affect a
    finding of simple possession on Count # 1.

[2]

Accordingly, the appeal on Counts 3, 4 and 5 is allowed. The convictions
    quashed and a new trial ordered.

[3]

On Count # 1, the appeal is dismissed and a conviction for simple
    possession substituted and the appellant sentenced to four months imprisonment
    (which we note has already been served).

[4]

As to the new trial, Crown counsel has stated that the Crown does not 
    intend to proceed with the new trial.

[5]

The orders under ss. 109 and 487.05.1 are vacated.


